Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  157930                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re THERESA M. BRENNAN, JUDGE                                                                                       Justices
  53rd DISTRICT COURT
                                                                       SC: 157930
                                                                       JTC Formal Complaint No. 99

  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

                                  AMENDMENT TO ORDER

         On order of the Court, the order of November 1, 2019 is amended to correct a
  clerical error by adding, after the text thereof, the following:

        CLEMENT, J., joins the statement of CAVANAGH, J.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2019
           t1029
                                                                               Clerk